          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 1 of 7



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




  UNITED STATES OF AMERICA,

        Plaintiff,

                                                        Crim. No. 18-00425 (ADC)
         v.

  [1] VICTOR CRUZ-QUINTERO,

         Defendant.



                                    OPINION AND ORDER

       Before the Court is Defendant Victor Cruz-Quintero’s motion to dismiss the indictment.

ECF No. 112. The government filed a response in opposition. ECF No. 116. For the following

reasons, the motion to dismiss is DENIED. ECF No. 112.

       Defendant is a former Finance Director for the Municipality of Toa Baja, Puerto Rico. He

is charged with one count of theft, conversion, and misappropriation of federal funds pursuant

to 18 U.S.C. § 666(a)(1)(A), and seven counts of conversion of government money and property

pursuant to 18 U.S.C. § 641. ECF No. 3.

       The Federal Rules of Criminal Procedure require an indictment “be a plain, concise, and

definite written statement of the essential facts constituting the offense charged.” R. 7(c)(1). An

indictment is sufficient “if it apprise[s] the defendant of the charged offense so that the

defendant can prepare a defense and plead double jeopardy in any future prosecution of the
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 2 of 7

Crim. No. 18-425 (ADC)                                                                    Page 2


same offense.” U.S. v. Vega-Martínez, 949 F.3d 43, 49 (1st Cir. 2020) (alteration in original)

(citation and internal quotation marks omitted). An adequate indictment “may ‘parrot the

statutory language to describe the offense, but it must also be accompanied by such a statement

of facts and circumstances as to inform the accused of the specific offense with which he is

charged.’” Id. (quoting U.S. v. Parigian, 824 F.3d 5, 9 (1st Cir. 2016)) (additional citation and

internal quotation marks omitted). In assessing the adequacy of an indictment, a court does “not

evaluate the sufficiency of the evidence that the government might have to back up the

indictment.” Id. at 48.

       Count 1 of the indictment alleges violation of 18 U.S.C. § 666(a)(1)(A) which states,

       (a) Whoever, if the circumstance described in subsection (b) of this section exists--
       (1) being an agent of an organization, or of a State, local, or Indian tribal
       government, or any agency thereof--
       (A) embezzles, steals, obtains by fraud, or otherwise without authority knowingly
       converts to the use of any person other than the rightful owner or intentionally
       misapplies, property that--
       (i) is valued at $5,000 or more, and
       (ii) is owned by, or is under the care, custody, or control of such organization,
       government, or agency;
       …
       (b) The circumstance referred to in subsection (a) of this section is that the
       organization, government, or agency receives, in any one year period, benefits in
       excess of $10,000 under a Federal program involving a grant, contract, subsidy,
       loan, guarantee, insurance, or other form of Federal assistance.

18 U.S.C.A. § 666. Count 1 mirrors this statutory language, alleging,

       VICTOR CRUZ QUINTERO, the defendant herein, being an agent of the
       Municipality of Toa Baja, said local government receiving in the one year
       beginning July 1, 2014, benefits in excess of $10,000 under [Health and Human
       Services] HHS and [Housing and Urban Development] HUD programs, stole,
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 3 of 7

Crim. No. 18-425 (ADC)                                                                      Page 3


       without authority knowingly converted to the use of a person not the rightful
       owner, and intentionally misapplied property worth at least $5,000 and under the
       custody and control of the Municipality of Toa Baja, that is approximately …
       $2,538,164.41… in HUD Section 108 Loan Guarantee Program funds.

ECF No. 3 at 5. The indictment’s narrative claims defendant used these earmarked federal funds

to cover payroll and bonuses for city employees and contractors unaffiliated with the HUD and

HHS programs for which the funds were intended. ECF No. 3 at 1-5.

       Counts 2 through 8 reflect individual transactions and are charged under 18 U.S.C. § 641.

ECF No. 3 at 6. That statute states,

       Whoever embezzles, steals, purloins, or knowingly converts to his use or the use
       of another, or without authority, sells, conveys or disposes of any record, voucher,
       money, or thing of value of the United States or of any department or agency
       thereof, or any property made or being made under contract for the United States
       or any department or agency thereof … [s]hall be fined under this title or
       imprisoned not more than ten years, or both ….

Similarly, the indictment alleges under counts 2 through 8 that,

       VICTOR CRUZ QUINTERO, the defendant herein, willfully and knowingly did
       steal, purloin, and convert to the use of another a thing of value of the United States
       in an amount over $1,000, that is the approximate amount identified below in
       federal funding from the corresponding department of the United States.

ECF No. 3 at 6. Below this paragraph, the indictment contains a chart listing seven transactions

by date, amount, and affected governmental entity. Each transaction constitutes a single count

in the indictment.

       The Court finds the indictment adequate. It contains sufficient information to place

defendant on notice of the nature of the charges against him. It not only parrots the relevant
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 4 of 7

Crim. No. 18-425 (ADC)                                                                     Page 4


statutory language, but it also contains several pages of text explaining the government’s theory

and the specific time frame and dollar amounts in question. This presents the “essential facts”

necessary to enable defendant to prepare his defense. Indeed, as addressed below, defendant

has already begun to present his defense through his motion to dismiss.

       Nonetheless, defendant contends that Kelly v. U.S., 140 S.Ct. 1565 (2020), requires

dismissal. He argues that, under Kelly, the government has failed to plead a valid form of

“property” that was the object of his alleged deception or fraud. ECF No. 112 at 1-2.

       In Kelly, the primary question was whether the political motivation behind the

defendants’ abuse of their authority over the George Washington Bridge connecting Fort Lee,

NJ with Manhattan, NY, “the busiest motor-vehicle bridge in the world,” constituted property

fraud on a federally funded program or entity under 18 U.S.C. §§ 1343; 666(a)(1)(A). Kelly, 140

S.Ct. at 1568. The Supreme Court held that it did not, explaining that the public officials’

unannounced, rush-hour “realignment of the toll lanes was an exercise of regulatory power—

something [the Court had] already held fails to meet the statutes’ property requirement.” Id. at

1568-69. The Court further explained that though the public officials’ political motivation “to

punish the mayor of Fort Lee for refusing to support the New Jersey Governor’s reelection bid,

… no doubt shows wrongdoing …, the federal fraud statutes at issue do not criminalize all such

conduct.” Id. at 1568. The government argued that the officials’ intent was to commandeer part

of the bridge, i.e., take control of its physical lanes, and to divert money from the Port Authority

in the form of the wages used to pay the employees the defendants unwittingly engaged in their
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 5 of 7

Crim. No. 18-425 (ADC)                                                                    Page 5


“traffic study” cover story. Id. at 1572. The government categorized both theories as presenting

“a ‘species of valuable right [or] interest’ that constitutes ‘property’ under the fraud statutes.”

Id. (citations and internal quotation marks omitted).

       The Supreme Court rejected this argument, ascribing the public officials’ exercise of

control over the bridge’s toll lanes as “a regulatory choice … not one to appropriate the

government’s property.” Id. at 1572. The Court agreed, however that “a scheme to usurp a public

employee’s paid time is one to take the government’s property,” but considered it inapplicable

under the facts of the case before it; the public officials’ “plan never had that as an object.”

Rather, the Court explained, “use of Port Authority employees was incidental to—the mere cost

of implementing—the sought-after regulation of the Bridge’s toll lanes.” Id.

       Here, the indictment alleges defendant diverted federal funds that the city received to

pay for specific HHS and HUD programs. Defendant allegedly used this earmarked federal

money to cover wages and bonuses for city employees and contractors for work unrelated and

unaffiliated with the HHS and HUD programs. If true, these actions deprived the city of $2.5

million of funding for HHS and HUD programs the city was entitled. This economic loss

squarely fits within the usurpation of government property (money) recognized by the Kelly

Court as meeting 18 U.S.C. § 666(a)(1)(A)’s property requirement. Id. at 1573. Thus, Kelly does

not support defendant’s argument.

       Next, defendant asserts that Count 1 inappropriately charges “more than one means of

committing the statutory offense”—by theft, conversion, and misapplication. ECF No. 116 at 4.
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 6 of 7

Crim. No. 18-425 (ADC)                                                                    Page 6


He also contends that theft and conversion are mutually exclusive and cannot be charged

together. ECF No. 112 at 9. He bases these arguments on the use of the word “or” in the statute:

“… embezzles, steal, obtains by fraud, or otherwise without authority knowingly converts to

the use of any person other than the rightful owner or intentionally misapplies, property ….”

ECF No. 112 at 7 (quoting 18 U.S.C. § 666(a)(1)(A)). The government counters, explaining that

its employed method of “conjunctive pleading is not only permitted by [Federal Rule of

Criminal Procedure 7(c)(1)], but it has been recognized by the Supreme Court for over one

hundred years.” ECF No. 116 at 5.

       The Court agrees with the government. It is “regular practice for prosecutors to charge

conjunctively, in one count, the various means of committing a statutory offense.” Griffin v. U.S.,

502 U.S. 46, 51 (1991). And, rule 7(c)(1) specifically permits an indictment to allege in a single

count “that the defendant committed it by one or more specified means.” Fed. R. Crim. P. 7(c)(1).

       Next, defendant argues that the indictment fails to adequately plead the element of fraud

in Count 1. ECF No. 112 at 8-9. The government responds by clarifying that none of the charges

are based on theories of fraud. ECF No. 116 at 6. Accordingly, the indictment does not need to

include the information pertaining to fraud that defendant asserts. The Court agrees with the

government. The indictment conjunctively pleads theories of conversion, theft, and

misapplication, not fraud. Omission of fraud language is of no import to the adequacy of the

theories pleaded.
          Case 3:18-cr-00425-ADC Document 127 Filed 09/01/21 Page 7 of 7

Crim. No. 18-425 (ADC)                                                                  Page 7


       Defendant also asserts that application of the statute’s bona fide salary exception at 18

U.S.C. § 666(c) undermines the charges against him. ECF No. 112 at 11-13. In making this

argument, he identifies several banking and payroll records that he is awaiting in discovery. Id.

Similarly, defendant claims counts 4, 5, and 8 incorrectly allege that the HHS and HUD funds at

issue could not legally be spent on city obligations both related and unrelated to the HHS and

HUD programs for which the funds were earmarked. Id. at 13-15. Last, defendant explains that

because the funds reflected in counts 2, 3, 6, and 7 were reimbursed prior to the issuance of the

indictment, there was no theft, conversion, or misappropriation of those funds. Id. at 15-16. The

Court agrees with the government’s characterization of these claims as factual disputes going to

the question of guilt or calculation of restitution. ECF No. 116 at 6-9. These arguments are not

appropriately before the Court at this juncture. A motion to dismiss is not a valid means for a

defendant “to test the sufficiency of the evidence behind an indictment’s allegations.” U.S.

Guerrier, 669 F.3d 1, 4 (1st Cir. 2011).

       Accordingly, defendant’s motion to dismiss the indictment is DENIED. ECF No. 112.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 27th day of August, 2021.

                                                  S/AIDA M. DELGADO-COLÓN
                                                  United States District Judge
